                      IN THE UNITED STATES DISTRICT COURT                      \9 PM 2-
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                                        6A.
                                   DUBLIN DIVISION                         ^    '

TORREY COLEMAN; CHAD R.
WOFFORD; and DEVIN THOMAS,

              Plaintiffs,

       V.                                               CV 320-014


WARDEN NATHAN BROOKS; DEPUTY
WARDEN BEASLEY; DEPUTY WARDEN
McCLOUD;DEPUTY WARDEN KEITH;
CAPTAIN THOMAS; DEPUTY SPIRES;
NURSE MURRY; MRS. FISH; DEPUTY
WARDEN WICKER;LIEUTENANT
SYATHS; MRS. WILCOX; MRS. RICKS;
MRS. STEWART; MRS. CLARK; TELFAIR
STATE PRISON; OFFICER SMITH D.; and
MAIL SUPERVISOR UNKNOWN,

              Defendants.



                                        ORDER



       After a careful, de novo review of the file, the Court concurs with the Magistrate

Judge's Report and Recommendation, to which no objections have been filed. Accordingly,

the Court ADOPTS the Report and Recommendation of the Magistrate Judge as its opinion,

DISMISSES without prejudice the above-captioned case, DIRECTS the Clerk to file and

docket this Order and the instant complaint in three new lawsuits, with the same filing dates

and three separate case numbers, and DIRECTS the Clerk to docket Mr. Coleman's motion

to proceed IFP,(doc. no. 2), into the new case number associated with him. Once the three

new lawsuits are opened, all Plaintiffs, except Mr. Coleman, must submit their own motions
to proceed IFP or pay the full filing fee within fourteen days of the date the Clerk opens the

case.



        SO ORDERED this                ay of March,2020, at Augusta, Georgia.




                                           UNITED STATES DISTRICT JUDGE
